Title: From Thomas Jefferson to Abiel Holmes, 7 December 1804
From: Jefferson, Thomas
To: Holmes, Abiel


                  
                     Sir 
                     
                     Washington Dec. 7. 04.
                  
                  Your letter of Oct. 18. was recieved on the 5th. of Nov. with the tracts you were so good as to send me & for which I pray you to accept my thanks. I learn with pleasure that you are undertaking a Chronological history of America. such a work fully executed will be precious to the man of business. the first of that kind attempted in Europe was by the President Henault who in 2. vols 12mo. gave the history of France, chronologically stated with a minuteness & accuracy not to be surpassed. his example has been followed by others so that we now have a similar history of almost every country in Europe, antient & modern; & his plan was so perfect that it has been improved by none of them. Fresnoy in his Chronological tablets of history varied the plan a little, but not advantageously. I presume the work you contemplate is of the character of these. my occupations will not allow me to be of use to you even where I might find opportunities of being so. for early materials the immense collections of Rymer, Rushworth & Thurlow will of course offer much: and mr. Hazard’s in our own country. the Memoires de l’Amerique in 4. v. 4to. published about the beginning of the war of 1755. contain much. there is an old 4to. volume published many years ago in England, called the American library, containing as well as I recollect nothing but the titles of books or papers respecting America
                  The American & British Chronicle 8vo. London gives all the events of our Revolutionary war, with exact dates, from 1773. May 10. to July 16. 1783. well executed.
                  The Chronologist of the French revolutionary war 12mo. Lond. 1797. gives the events of that war with minute dates.
                  Hardie’s American Remembrances 12mo. Philada. 1795. may furnish something.
                  the American library & the American & British chronicle are rare. should you not be able to procure them you shall be welcome to the loan of them from my library. as to the American treaties since the revolution there is a compleat collection of them bound up with the laws of the US. which doubtless are to be had in Boston, or from any gentleman who has been a member of Congress in latter times. there does not exist a treaty of our government that will not be found there.
                  I am sorry it is in my power to be so little useful to you in a work which will be of so much value. but I trust you will obtain all the aids you may need from others better qualified to give them, and having the sole property in their own time; & I pray you to accept my salutations & assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               